
QuickLinks -- Click here to rapidly navigate through this document


BUSINESS COLLABORATION AGREEMENT


    This BUSINESS COLLABORATION AGREEMENT (the "Agreement") is made and entered
into as of this 17th day of April, 2001, by and among MON ACQUISITION CORP., a
Florida corporation ("Mon"), INTERDENT, INC., a Delaware corporation
("InterDent"), and GENTLE DENTAL SERVICE CORPORATION, a Washington corporation
and wholly owned subsidiary of InterDent ("GDSC").

RECITALS

    WHEREAS, Mon, InterDent and GDSC have entered into that certain Purchase
Agreement dated as of April 17, 2001 (the "Purchase Agreement"), pursuant to
which Mon has agreed to purchase the Assets and the Shares and has agreed to
assume the Assumed Obligations.

    WHEREAS, prior to the date hereof, certain functions (the "Collective
Functions") related to the operation of DCA and GDSC have been and are conducted
on a collective basis.

    WHEREAS, after the Closing Date, the parties hereto wish to continue to
conduct the Collective Functions on a collective basis pursuant to and in
accordance with the terms of this Agreement.

    NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties agree as follows:

AGREEMENTS

    1.  Purpose of Agreement.  After the Closing Date, pursuant to the terms
hereof, the parties hereto agree to continue to conduct the Collective Functions
set forth in Section 5 hereof on a collective basis in order for each of the
parties to benefit from conducting such functions on a national level.

    2.  Purchase Agreement.  Nothing contained herein shall be construed to
affect the rights and obligations of the parties under the Purchase Agreement.
Notwithstanding anything contained herein to the contrary, Mon shall only assume
the Assumed Obligations which are expressly set forth in the Purchase Agreement
and the Schedules thereto.

    3.  Definitions.  Unless otherwise defined herein, capitalized terms used in
this Agreement shall have the meaning assigned to them in the Purchase
Agreement.

    4.  Term and Termination.  This Agreement shall commence after the close of
business on the Closing Date and shall remain in full force and effect until
terminated (the "Term"). Any party hereto may terminate this Agreement at any
time by delivering 60 days' written notice of termination to the other parties.

    5.  Collective Functions.

     a. Collective Negotiations.  Prior to any party hereto undertaking any of
the negotiations provided for with respect to such party (the "Obligated Party")
in this Section 5(a) below, the Obligated Party shall first notify (for purposes
of this Section 5(a) such notification may be by email or in writing to the
person(s) employed by the other parties hereto responsible for such functions
designated by such other parties in writing from time to time) the other parties
hereto (each an "Other Party") of the anticipated negotiations and shall provide
each of the Other Parties reasonable opportunity to elect to require the
Obligated Party to perform such negotiations on such Other Party's behalf. In
the event that an Other Party so elects to have the Obligated Party negotiate on
its behalf, the Obligated Party shall consult with the Other Party regarding the
terms and conditions being negotiated and shall inform such Other Party of the
status of the negotiations at such times as reasonably requested by such Other
Party or reasonably appropriate or necessary to keep such Other Party informed
of all material developments regarding the negotiations. Each Obligated Party
shall use all reasonable commercial efforts to ensure that any goods or services
made available to the Obligated Party are also made available to the Other Party
on the same terms and conditions as provided to the Obligated Party. In
addition, if any party hereto (a "Requesting Party") requests that any other
party hereto (each a "Requested Party") introduce the

--------------------------------------------------------------------------------

Requesting Party to any third party providing any of the types of goods or
services identified in this Section 5(a) below to the Requested Party, then the
Requested Party shall introduce the Requesting Party to such third party within
a reasonable time after the request was made and shall request that such third
party provide any goods or services to the Requesting Party on the same terms as
it is providing such goods or services to the Requested Party. Subject to the
foregoing, the parties agree to negotiate as follows:

      i. Telecommunications.  During the Term, InterDent shall negotiate on
behalf of itself, GDSC and Mon, all telecommunications contracts, including
sale, lease and service contracts for voice, data, network and wireless
telecommunications.

     ii. Laboratory Services.  During the Term, Mon shall employ or contract
with a Director of Laboratory Services, who shall negotiate laboratory service
contracts on behalf of InterDent, GDSC and Mon.

     iii. Managed Care Providers.  During the Term, each of the parties hereto
agrees that it shall negotiate on behalf of the other parties hereto any time it
negotiates a contract or relationship with a managed care provider.

     iv. Marketing.  During the Term, each of the parties hereto agrees that it
shall negotiate on behalf of the other parties hereto anytime it negotiates a
new national level marketing contract, including telephone directory
advertising.

     v. BriteSmile.  BriteSmile, Inc. ("BSI") has developed a teeth whitening
procedure called "BriteSmile". GDSC has been negotiating a relationship with BSI
to promote the BriteSmile procedure in selected dental practices in exchange for
preferred pricing on BriteSmile. During the Term, GDSC and InterDent agree that
they shall negotiate with BSI on behalf of Mon such that Mon shall be provided
with the same preferred pricing by BSI as InterDent and GDSC receive.

     vi. Casey Systems.  Casey Systems, Inc. ("Casey") has developed a patient
information system called the "Casey System". GDSC has been negotiating a
relationship with Casey to purchase the Casey System for use in selected dental
practices in exchange for preferred pricing on the Casey System. During the
Term, GDSC and InterDent agree that they shall negotiate with Casey on behalf of
Mon such that Mon shall be provided with the same preferred pricing by Casey as
InterDent and GDSC receive.

    vii. Insurance.  During the Term, each party agrees that it shall negotiate
on behalf of the other parties hereto anytime it negotiates with insurance
companies for all types of coverage used by the parties hereto and the dental
practices they manage.

    viii. Employee Benefit Programs and Payroll Services.  During the Term, each
party agrees that it shall negotiate on behalf of the other parties hereto with
employee benefit, leasing and payroll companies, including Selective HR
Solutions, Inc. for all types of human resource services, including employee
benefits and payroll, used by the parties hereto.

     ix. Direct Purchasing.  During the Term, each party hereto agrees that it
shall negotiate on behalf of the other parties hereto anytime it negotiates a
new purchase arrangement with a third party vendor of services or products
related to the practice of dentistry or management of dental practices, which
provides preferred pricing terms for the products or services being purchased.

     b. Recruiting.  During the Term, InterDent shall employ a Director of
Recruiting, who shall recruit personnel on behalf of InterDent, GDSC and Mon.
The Director of Recruiting shall forward the resumes of potential personnel
located in Florida, Georgia, Indiana, Maryland, Virginia, Pennsylvania and
Michigan to Mon and the Director of Recruiting shall forward resumes of
potential personnel located in all other states to GDSC, in accordance with the
needs expressed by Mon and GDSC to the Director of Recruiting. In the event that
Mon also begins independently

--------------------------------------------------------------------------------

recruiting, Mon agrees to forward to InterDent the resumes of potential
personnel desiring to be located in areas where InterDent has dental practices
and Mon does not.

    6.  Expenses.  Each party hereto shall bear all of its own expenses relating
to the execution of this Agreement and the carrying out of its obligations
pursuant hereto, unless such party agrees in writing to be responsible for any
expenses incurred by another party.

    7.  Staffing.  Notwithstanding anything contained in Section 5 hereof, each
party hereto shall only be required to perform its obligations under Section 5
to the extent that it is performing such activities on its own behalf and shall
not be required to employ additional personnel to perform its obligations under
Section 5.

    8.  Compensation.  No party shall be entitled to compensation for any
actions taken or omitted pursuant to the terms of this Agreement.

    9.  Authority and Exculpation.

     a. Capacity.

      i. Notwithstanding anything to the contrary contained herein, Mon shall
not have the obligation, authority or right to enter into any agreements,
contracts or commitments of any kind or nature for or on behalf of GDSC or
InterDent.

     ii. Notwithstanding anything to the contrary contained herein, neither GDSC
or InterDent shall have the obligation, authority or right to enter into any
agreements, contracts or commitments of any kind or nature for or on behalf of
Mon.

     b. Termination of Authority.  The authority granted pursuant to Section 5
hereof shall terminate upon the termination of this Agreement.

     c. Exculpation.  Notwithstanding anything contained herein to the contrary,
no party hereto shall be liable to any other party hereto for any actions taken
by such party to carry out its obligations contained in Section 5 hereof. No
party hereto makes any representations or warranties to any other party hereto
regarding (i) any agreements such party negotiates, whether on its own behalf or
on behalf of the other parties hereto, or (ii) any third party with which such
party is doing business, and such party shall not be liable to any other party
hereto for any breaches, damages, expenses, liabilities, lost profits or any
other cost caused by any third party providing any goods or services pursuant to
arrangements negotiated by any party hereto.

    10. Miscellaneous.

     a. Assignment.  No party hereto may assign this Agreement or its rights or
obligations hereunder to any third party without the prior written consent of
the other parties which shall not be unreasonably withheld.

     b. Notices.  Any notice or other communication required or permitted to be
given hereunder shall be provided in the same manner as required in the Purchase
Agreement.

     c. Binding Nature.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

     d. Captions; Headings.  The captions and paragraph headings included in
this Agreement are for convenience of reference only and do not constitute a
part of this Agreement.

     e. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be considered a duplicate original.

      f. Modification.  No modification, supplement, amendment or waiver of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. A waiver of any of the provisions of this Agreement shall not be deemed
to or constitute a waiver of any other provision hereof, nor shall any such
waiver constitute a continuing waiver unless otherwise expressly provided.

--------------------------------------------------------------------------------

     g. Governing Law.  This Agreement shall be governed by the laws of the
State of Florida, and its validity, interpretation, performance and enforcement
shall be governed by the laws of that state, applied without giving effect to
any choice of law principals thereof.

     h. Remedy for Breach.  The sole and exclusive remedy for breach of this
Agreement shall be termination of this Agreement.

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the date first written
above.

    INTERDENT, INC.
 
 
By: /s/ MICHAEL T. FIORE

--------------------------------------------------------------------------------

Name: Michael T. Fiore
Title: CEO
 
 
GENTLE DENTAL SERVICE CORPORATION
 
 
By: /s/ MICHAEL T. FIORE

--------------------------------------------------------------------------------

Name: Michael T. Fiore
Title: President
 
 
MON ACQUISITION CORP.
 
 
By: /s/ STEVEN R. MATZKIN

--------------------------------------------------------------------------------

Dr. Steven Matzkin
President

--------------------------------------------------------------------------------



QuickLinks


BUSINESS COLLABORATION AGREEMENT
